Citation Nr: 0521473	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-07 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
August 1979.  

The issues of entitlement to service connection for a nervous 
disorder and post-traumatic stress disorder (PTSD) were 
previously denied by the Department of Veterans Affairs (VA) 
rating decision of September 1997, based on a finding that a 
nervous disorder, including PTSD, had neither originated 
during active military service nor was referable thereto.  In 
a subsequent rating action, dated in January 2001, the RO 
denied the veteran's request to reopen her claim for service 
connection for PTSD, based on a finding that she failed to 
complete a PTSD questionnaire, which would provide 
information to verify a stressor.  The veteran did not appeal 
these decisions within one year of notification thereof.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of January 2002, by the Montgomery, Alabama, Regional Office 
(RO), which denied the veteran's attempt to reopen her claim 
of entitlement to service connection for a nervous disorder, 
to include PTSD.  The veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO in November 2002.  A 
transcript of that hearing is of record.  Subsequently, in 
August 2003, the veteran testified at a hearing before a 
Member of the Board sitting at the RO.  A transcript of that 
hearing is also of record.  

In April 2004, the Board remanded the case to the RO further 
development.  Following the requested development, a 
supplemental statement of the case was issued in March 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.  


REMAND

In June 2005, the Board informed the veteran that the Member 
of the Board (now Veterans Law Judge) who conducted her 
hearing in August 2003 was no longer employed by the Board.  
The veteran was informed that, under the law, she was 
entitled to another hearing.  That same month, the veteran 
responded that she wanted to be scheduled for another hearing 
before a Veterans Law Judge at the RO.  Since Travel Board 
hearings are scheduled by the RO (See 38 C.F.R. § 20.704(a) 
(2004)), the Board is herein remanding the case for that 
purpose.  

Thus, in order to ensure full compliance with due process 
requirements, the case is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
action:

The RO should schedule the veteran to 
appear for a hearing at the RO before a 
Veterans Law Judge, as soon as it is 
practicable.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until she is further 
notified.  In requesting the above action, the Board 
intimates no opinion, either legal or factual, as to the 
ultimate outcome in this case pending completion of the 
requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



